Citation Nr: 1341262	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-32 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Evaluation in excess of 10 percent for thoracolumbar bone graft and instrumentation fusion T5 through L1, status-post surgical scar and degenerative joint disease of the lumbar spine.

2.  Entitlement to a compensable disability evaluation for residuals of a right eye injury.  

3.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted the Veteran a 10 percent disability evaluation for thoracolumbar bone graft and instrumentation fusion T5 through L1, status-post surgical scar and degenerative joint disease of the lumbar spine, effective January 29, 2007.  The Veteran continued to disagree with the rating assigned; therefore, the grant of a higher rating is not a full grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  This rating decision also denied the Veteran's claim for an increased, compensable disability rating for residuals of a right eye injury.  

The Virtual VA claims file has been reviewed.  

The issues of evaluation of the right eye and entitlement to TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Thoracolumbar bone graft and instrumentation fusion T5 through L1, status-post surgical scar and degenerative joint disease of the lumbar spine, is manifest by pain without abnormal gait, spasm, or spinal contour.  The combined range of motion of the thoracolumbar spine is better than 120 degrees.  Forward flexion is at times limited to 45 degrees.  



CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but no higher, are met for thoracolumbar bone graft and instrumentation fusion T5 through L1, status-post surgical scar and degenerative joint disease of the lumbar spine.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in February 2007 and April 2009, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for increased ratings, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA and private post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the claims for increased ratings.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  The examination reports contain all the findings needed to rate the Veteran's service-connected lumbar spine disorder and residuals of a right eye injury, including history and clinical evaluation.  

The Veteran's appeal for higher evaluations, is distinguished from the facts in Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992), where no VA examination was provided during the rating claim, and a veteran specifically stated that his disability "has increased in severity [such] that I rate a higher disability," constituting at least both some assertion by the veteran and some evidence of worsening of disability since the last VA examination.  Proscelle, 2 Vet. App. at 632.  In the Veteran's case currently on appeal to the Board, there is no evidence of worsening of the Veteran's disability since the 2012 VA examinations, including no assertion by the Veteran of worsening since the last VA examination.  The Veteran here does not assert that his lumbar spine disorder and residuals of a right eye injury have worsened since the July 2012 VA examinations; he merely asserts entitlement to a higher disability evaluation for each disability.  The Veteran has not submitted evidence of worsening, and the evidence of record, including the medical evidence reflecting on the severity of the disability on appeal, does not suggest that these disabilities worsened since the most recent VA examinations, or since the most recent treatment records.  As there is no evidence of worsening since the last VA examination, a remand for a new VA examination is not warranted, and is not required by the VCAA.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  The Veteran has been afforded adequate examinations on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Additionally, the Veteran has not alleged that any examination is inadequate to decide the claims being adjudicated herein, so the examinations are presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, there has been a change.  Due to surgical procedures, the RO assigned two temporary total ratings for the lumbar spine disorder.  The Board agrees with those determinations.  38 C.F.R. § 4.30.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Thoracolumbar bone graft and instrumentation fusion T5 through L1, status-post surgical scar and degenerative joint disease of the lumbar spine

Lumbosacral and cervical spine disabilities are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine ("general rating formula").  38 C.F.R. § 4.71a, DCs 5237-5242.  Intervertebral disc syndrome (IVDS) is rated under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, DC 5243.

According to the general rating formula, a 10 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is to be assigned for unfavorable ankylosis of the entire thoracolumbar spine.    

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).  

The Formula for Rating IVDS Based on Incapacitating Episodes provides for ratings from 10 to 60 percent based on the frequency and duration of incapacitating episodes, defined in Note 1 as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The maximum 60 percent schedular rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Veteran's thoracolumbar bone graft and instrumentation fusion T5 through L1, status-post surgical scar and degenerative joint disease of the lumbar spine is evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Treatment records from Dr. Z of Orthopedic Associates, dated August 2006 through January 2007, show complaints of increased back pain.  An MRI of the lumbar spine showed degenerative changes and reactive bone marrow edema with decreased disc heights at L2 and L3, as well as posterior annular tears at L2-3, L3-4, and L4-5.  

Operative reports from Adventist Hinsdale Hospital, dated in 2006, are related to the aforementioned discectomy and cervical spine fusion.  Nonetheless, these records show complaints of low back pain, worse with prolonged walking and standing, bending, lifting, and twisting.  

Records from Dr. W, dated April 2006 through January 2007, show chiropractic treatment for complaints of back and neck pain.  

Treatment records from Dr. J indicate that a June 2006 MRI showed degenerative scoliosis and central stenosis at L2-3 with degenerative disc disease, L3-4 disc herniation, and L4-5 stenosis.  

Treatment records from Dr. L, dated 2006 to 2007, show lumbar epidural steroid injections for thoracolumbar pain.  

Records from Midwest Orthopaedics indicate that the Veteran underwent spinal fusion, T3 to L1, due to severe kyphosis, in June 2008.  Post-operative treatment reports indicate that he healed well, with some paraspinal muscle pain associated with the surgery; he had correction of the kyphosis and normal neurological status.  

An April 2009 VA examination report indicates that the Veteran complained of constant middle back pain, with radiation to the feet and legs and flare-ups precipitated by activity and cold and damp weather, but that are relieved with heat, TENS unit, and rest.  Upon physical examination, the Veteran had range of motion of the thoracolumbar spine to 65 degrees flexion, extension to 20 degrees, lateral rotation to 30 degrees bilaterally, and lateral flexion to 25 degrees bilaterally.  The Veteran had pain at the last 5 degrees of these ranges of motion.  There was no evidence of spasm or tenderness of the paraspinals; there was also no numbness, erythema, or tenderness to palpation of the scar.  His gait was normal, without guarding, and there were no postural abnormalities, fixed deformities, or abnormality of the musculature of the back.  Motor examination did not show atrophy or decreased muscle strength.  Reflexes were 1 out of 4 for the Achilles and patellar.  Straight leg raising tests were equivocal.  There was no evidence of vertebral fractures or intervertebral disc syndrome.  Radiology reports indicated that the Veteran was status post thoracolumbar spine surgery, and that he had mild rotoscoliosis of the lumbar spine secondary to degenerative joint disease, lumbar spondylosis, degenerative joint disease, and degenerative disc disease.  The diagnosis was thoracolumbar bone graft/instrumentation fusion T5-L1, degenerative joint disease of the lumbar spine.

A July 2010 letter from a chiropractor at Chicago Neuroscience Institute indicates that the Veteran had near absent Achilles deep tendon reflexes, lumbar flexion limited to 45 degrees due to pain, and lumbar extension limited by pain to 5 degrees.  EMG testing showed radiculopathy.  The diagnoses were post-operative sequelae, multilevel spondylosis, spine pain, and lumbar stenosis with radiculopathy.  

Treatment records from Swedish Covenant Hospital, dated November 2010 through February 2012, indicate that the Veteran underwent surgery in January 2011 and March 2011 for degenerative disease of the thoracolumbar spine, status post T4-L2 stabilization, and lumbar radiculopathy with medial breach of a L3 screw.  Records indicate that physical examinations in April 2011 and February 2012 showed normal range of motion of the lumbar spine.  

The Veteran underwent another VA examination in July 2012.  That report indicates that the Veteran complained of constant lower, middle, and upper back pain, with intermittent radiation of pain to the legs and feet; he denied incontinence and leg weakness.  A history of spinal fusion with bone graft in June 2008, thoracolumbar arthrodesis in January 2011, and redirection of a screw at L3 in March 2011 was noted; the VA examiner noted that the Veteran had metallic rods and fixation screws from T1 to L3.  Range of motion testing showed flexion to 75 degrees, extension to 20 degrees, right and left lateral flexion to 25 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 20 degrees.  Repetitive use testing did not additionally reduce range of motion, but he had weakened movement, pain on movement, and disturbance of locomotion.  There was no pain to palpation or muscle spasm.  There was also no abnormality of gait or guarding.  Muscle strength testing was 5/5 and there was no muscle atrophy.  Deep tendon reflexes were 1+ but sensation was intact except for the right lower extremity; straight leg raising was negative.  The Veteran has intervertebral disc syndrome, but he did not have any incapacitating episodes.  He also has mild radiculopathy at L2-L4.   The VA examiner noted that the Veteran had a scar, but it was not painful, unstable, or greater than 39 square centimeters.  X-ray impression was metallic rods and fixation screws from T1 to L3 with thoracolumbar bone graft and instrumentation fusion and degenerative changes of the thoracolumbar spine.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that an evaluation of 20 percent, but no higher, is warranted for the Veteran's thoracolumbar bone graft and instrumentation fusion T5 through L1, status-post surgical scar and degenerative joint disease of the lumbar spine for the entire rating period on appeal.  The Board acknowledges that, at the April 2009 VA examination, the Veteran had flexion to 65 degrees, extension was to 20 degrees, with lateral flexion to 25 degrees bilaterally and lateral rotation to 30 degrees bilaterally, without additional loss of motion on repetitive use.  More recently, at the July 2012 VA examination, the Veteran had forward flexion to 75 degrees, extension to 20 degrees, lateral flexion to 25 degrees bilaterally, and lateral rotation to 25 degrees right and 20 degrees left, without additional loss of motion on repetitive use; the Veteran's pain began at 70 degrees flexion.  There was no tenderness, spasm, or fixed deformity.  The reports indicated that there was pain on motion, but without weakness or atrophy.  There was also no evidence of postural abnormalities or abnormalities of the musculature of the spine.  Strength testing was normal, but sensory function showed decreased reflexes and paresthesia of the right lower extremity.  Nonetheless, despite the findings on examination, in July 2010, the Veteran had forward flexion of 45 degrees and extension to 5 degrees.  Thus, applying the facts to the criteria set forth above, the Veteran is entitled to a 20 percent evaluation for his service-connected thoracolumbar bone graft and instrumentation fusion T5 through L1, status-post surgical scar and degenerative joint disease of the lumbar spine for the rating period on appeal under the General Rating Formula for Diseases and Injuries of the Spine.

The Board finds that the criteria for a disability rating of 40 percent have not been met or more nearly approximated for any part of the rating period on appeal.  The evidence shows that the Veteran experiences forward flexion of the thoracolumbar spine is better than 30 degrees.  Here, we have considered the lay evidence.  However, that evidence when accepted as correct does not establish that he is functionally limited to 30 degrees or less.  He also does not experience incontinence, bowel complaints, or erectile dysfunction.  Further, the evidence does not show favorable or unfavorable ankylosis of the entire thoracolumbar spine during either of the rating periods on appeal.  The April 2009 and July 2012 VA examination reports expressly stated that there was no evidence of ankylosis.

The Board has considered whether additional functional impairment due to factors such as pain, weakness and fatigability demonstrate additional limitation of motion or function to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca at 206-07.  To the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current ratings are based on the objectively demonstrated reduced motion; the April 2009 and July 2012 VA examination reports indicate that the Veteran complained of pain, but physical examination did not demonstrate any additional limitations in response to pain, including incoordination, weakness, or fatigability, beyond which was reflected in the examination report.  Therefore, the evidence demonstrates that the Veteran's symptoms do not result in additional functional limitation to a degree that would support a rating in excess of the current disability rating.  The lay and medical evidence reveals a disability picture most approximating a 20 percent evaluation thereafter, even with consideration of whether there was additional functional impairment due to DeLuca factors.  

The evidence also shows that the Veteran's thoracolumbar bone graft and instrumentation fusion T5 through L1, status-post surgical scar and degenerative joint disease of the lumbar spine has not been productive of incapacitating episodes for either rating period on appeal.  Although the Veteran has been diagnosed with intervertebral disc syndrome, the Veteran has not reported, and the evidence does not demonstrate, that the Veteran experiences incapacitating episodes requiring bed rest at; the Veteran's treatment records do not confirm that his treating physicians noted any incapacitating episodes or prescribed bed rest due to his thoracolumbar bone graft and instrumentation fusion T5 through L1, status-post surgical scar and degenerative joint disease of the lumbar spine.  

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the neurological examinations at these examinations showed decreased strength and sensation in the right lower extremity due to his service-connected thoracolumbar bone graft and instrumentation fusion T5 through L1, status-post surgical scar and degenerative joint disease of the lumbar spine, and that EMG testing showed radiculopathy.  However, the Veteran was granted service connection for radiculopathy of the right and left lower extremities, and assigned a separate 10 percent disability evaluations for each.  These ratings are not currently on appeal.  As the Veteran is separately evaluated for his radiculopathy of his right and left lower extremities, it is not for consideration here.  

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's thoracolumbar bone graft and instrumentation fusion T5 through L1, status-post surgical scar and degenerative joint disease of the lumbar spine are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and treatment records and which provided the basis for the disability ratings that were assigned.  With regard to his thoracolumbar bone graft and instrumentation fusion T5 through L1, status-post surgical scar and degenerative joint disease of the lumbar spine, he complains of pain and reduced motion as a result of the disability, which was clearly considered in the range of motion testing that was carried out and which serves as the basis for his assigned disability rating for thoracolumbar bone graft and instrumentation fusion T5 through L1, status-post surgical scar and degenerative joint disease of the lumbar spine.  In any event, the evidence does not reflect that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of extraschedular ratings for the Veteran's thoracolumbar bone graft and instrumentation fusion T5 through L1, status-post surgical scar and degenerative joint disease of the lumbar spine is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with thoracolumbar bone graft and instrumentation fusion T5 through L1, status-post surgical scar and degenerative joint disease of the lumbar spine, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 


ORDER

Entitlement to a disability evaluation of 20 percent for thoracolumbar bone graft and instrumentation fusion T5 through L1, status-post surgical scar and degenerative joint disease of the lumbar spine is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



REMAND

July 2010 records from Chicago Neuroscience Institute state that the Veteran complains of some visual field loss due to residuals of a right eye injury.  Upon examination, the provider noted that the Veteran had some loss of right superior and inferior temporal field peripheral vision.  The VA examination reported that there was no loss of field.  However, adequate testing to determine field of vision loss was not conducted. 

A claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability.  Rice  v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran has not formally filed a claim of entitlement to a TDIU.  However, during the increased rating claims (for thoracolumbar bone graft and instrumentation fusion T5 through L1, status-post surgical scar and degenerative joint disease of the lumbar spine, and for residuals of a right eye injury), the Veteran alleged that his service-connected disabilities preclude him from obtaining or maintaining gainful employment.  In particular, the Veteran reported in a July 2010 statement that he cannot work due to his service-connected disabilities.  Therefore, a TDIU claim is raised by the record in this case. 

The TDIU claim is part and parcel of the increased rating claim on appeal, but this claim has not yet been adjudicated by the RO.  VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter pertaining to a claim for entitlement to TDIU, and allow for a reasonable period to respond.  The RO/AMC should request that the Veteran provide sufficient information and authorization, to enable it to obtain any additional evidence pertinent to the claim for TDIU.

2.  Schedule the appellant for an examination of the eye, to include field of vision testing.

3.  If, upon completion of the above action, the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


